ORDER
The Office of Attorney Ethics having made application to this Court, asking that ROBERT M. DOSWELL of NEW YORK, who was admitted to the bar of this State in 1986, be immediately temporarily suspended, and the Court having ordered on February 11, 1991, that respondent be temporarily suspended, and that respondent show cause on February 26, 1991, why the suspension should not continue, and ROBERT M. DOSWELL having failed to appear before this Court on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that the temporary suspension of ROBERT M. DOSWELL, imposed by order of this Court dated February 11, 1991, be continued pending the further order of this Court; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he continue his compliance with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.